Case 2:19-cv-08542-JGB-RAO Document 32 Filed 11/16/20 Page 1 of 4 Page ID #:193




 1   BURSOR & FISHER, P.A.
     L. Timothy Fisher (SBN 191626)
 2
     Blair Reed (SBN 316791)
 3   1990 North California Blvd., Suite 940
     Walnut Creek, CA 94596
 4   Telephone: (925) 300-4455
     Facsimile: (925) 407-2700
 5   E-Mail: ltfisher@bursor.com
 6            breed@bursor.com

 7   THE MARLBOROUGH LAW FIRM, P.C.
     Christopher Marlborough (SBN 298219)
 8   445 Broad Hollow Road, Suite 400
     Melville, New York 11747
 9   Telephone: (212) 991-8960
10   Facsimile: (212) 991-8952
     Email: chris@marlboroughlawfirm.com
11
     Counsel for Plaintiff
12
     (Additional counsel appears on signature page)
13

14                           UNITED STATES DISTRICT COURT
15                       CENTRAL DISTRICT OF CALIFORNIA
16    SHARON WILLIS, individually and on         Case No. 2:19-cv-08542-JGB- RAO
      behalf of all others similarly situated,
17                                               STIPULATION REGARDING
                              Plaintiff,         CLASS CERTIFICATION
18                                               BRIEFING SCHEDULE AND PRE-
            v.                                   TRIAL DEADLINES
19

20    COLGATE-PALMOLIVE CO.                      Hon. Jesus G. Bernal
21                            Defendant.
22

23

24

25

26

27

28

     STIPULATION REGARDING CLASS CERTIFICATION BRIEFING SCHEDULE
     CASE NO. 2:19-cv-08542-JGB- RAO
Case 2:19-cv-08542-JGB-RAO Document 32 Filed 11/16/20 Page 2 of 4 Page ID #:194




 1
             Plaintiff Sharon Willis (“Plaintiff”) and Defendant Colgate Palmolive
 2
     Company (“Colgate”), through their respective counsel of record, hereby stipulate
 3
     and agree as follows:
 4
             1.      WHEREAS, Plaintiff filed her Class Action Complaint on October 3,
 5
     2019.
 6
             2.      WHEREAS, Plaintiff filed her First Amended Class Action Complaint
 7
     on January 27, 2020.
 8
             3.      WHEREAS, Colgate filed it answer to the First Amended Class Action
 9
     Complaint on February 24, 2020.
10
             4.      WHEREAS, the parties have exchanged written discovery and
11
     responses, and Colgate is in the process of producing documents in response to
12
     Plaintiff’s document requests despite the difficulties posed by the pandemic.
13
             5.      WHEREAS, the parties have also met and conferred regarding a
14
     stipulation to narrow the issues to be decided by the Court at class certification and
15
     hope to have that stipulation executed in the near future.
16
             6.      WHEREAS, the parties have also met and conferred regarding a
17
     briefing schedule for Plaintiff’s forthcoming motion for class certification.
18
             NOW THEREFORE, subject to the Court’s approval, the parties agree to the
19
     following briefing schedule for Plaintiff’s motion for class certification:
20
             1. Plaintiff shall file her motion on or before December 17, 2020.
21
             2. To allow sufficient time to conduct any necessary expert discovery and
22
                  prepare rebuttals to experts disclosed in connection with Plaintiff’s filing,
23
                  and in light of the limitations imposed by the pandemic, Colgate will file its
24
                  opposition to Plaintiff’s motion on or before March 25, 2021.
25
             3. Plaintiff shall file her reply on or before April 26, 2021.
26
             4. The parties further request that the Court schedule a case management
27
                  conference within 30 days after its ruling on the motion for class
28

     STIPULATION REGARDING CLASS CERTIFICATION BRIEFING SCHEDULE                                  1
     CASE NO. 2:19-cv-08542-JGB- RAO
Case 2:19-cv-08542-JGB-RAO Document 32 Filed 11/16/20 Page 3 of 4 Page ID #:195




 1            certification to reset the schedule for expert disclosures, close of discovery,
 2            dispositive motions, and all pre-trial filings.
 3         IT IS SO STIPULATED.
 4
     Dated: November 16, 2020            BURSOR & FISHER, P.A.
 5

 6                                       By:       /s/ L. Timothy Fisher

 7                                       L. Timothy Fisher (SBN 191626)
                                         Blair Reed (SBN 316791)
 8                                       1990 North California Blvd., Suite 940
                                         Walnut Creek, CA 94596
 9                                       Telephone: (925) 300-4455
10                                       E-Mail: ltfisher@bursor.com
                                                  breed@bursor.com
11
                                         BURSOR & FISHER, P.A.
12                                       Scott A. Bursor (SBN 276006)
                                         2665 Bayshore Drive, Suite 220
13
                                         Miami, FL 33133
14                                       Telephone: (212) 989-9113
                                         E-Mail: scott@bursor.com
15
                                         THE MARLBOROUGH LAW FIRM, P.C.
16                                       Christopher Marlborough (SBN 298219)
17                                       445 Broad Hollow Road, Suite 400
                                         Melville, New York 11747
18                                       Telephone: (212) 991-8960
                                         Email: chris@marlboroughlawfirm.com
19
                                         LEVY & KORSINSKY, LLP
20
                                         Rosemary Rivas (SBN 209147)
21                                       44 Montgomery Street, Suite 650
                                         San Francisco, California 94104
22                                       Telephone: (415) 373-1671
                                         Email: rrivas@zlk.com
23

24                                       Counsel for Plaintiff

25   Dated: November 16, 2020            KIRKLAND & ELLIS LLP
26
                                         By:       /s/ Robyn E. Bladow
27

28
     STIPULATION REGARDING CLASS CERTIFICATION BRIEFING SCHEDULE                           2
     CASE NO. 2:19-cv-08542-JGB- RAO
Case 2:19-cv-08542-JGB-RAO Document 32 Filed 11/16/20 Page 4 of 4 Page ID #:196




 1
                                         Robyn E. Bladow (State Bar No. 205189)
                                         robyn.bladow@kirkland.com
 2                                       KIRKLAND & ELLIS LLP
                                         555 South Flower Street, 37th Floor
 3                                       Los Angeles, CA 90071
                                         Telephone: (213) 680-8400
 4                                       Fax: (213) 680-8500

 5                                       Sable Hodson (State Bar No. 313252)
                                         sable.hodson@kirkland.com
 6                                       KIRKLAND & ELLIS LLP
                                         1601 Elm Street, 27th Floor
 7                                       Dallas, TX 75201
                                         Telephone: (214) 972-1770
 8                                       Fax: (214) 972-1771

 9                                       Attorneys for Defendant
                                         Colgate-Palmolive Company
10

11                                     ATTESTATION
12           In accordance with Civil Local Rule 5-4.3.4(a)(2), I attest that concurrence in
13   the filing of this document has been obtained from any other signatory to this
     document.
14
                                         By: /s/ L. Timothy Fisher
15                                               L. Timothy Fisher
16

17

18

19

20

21

22

23

24

25

26

27

28
     STIPULATION REGARDING CLASS CERTIFICATION BRIEFING SCHEDULE                           3
     CASE NO. 2:19-cv-08542-JGB- RAO
